Exhibit 10.5


PepsiAmericas, Inc.
Supplemental Pension Plan


--------------------------------------------------------------------------------


As Amended and Restated Effective January 1, 2001


--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE I DEFINITIONS         ARTICLE II PARTICIPATION   2.1    Eligibility    
    ARTICLE III EXCESS RETIREMENT AND DEATH BENEFITS   3.1    Amount of Pension
Benefits   3.2    Amount of Survivor Benefits   3.3    Pre-Effective Date
Benefits   3.4    Benefits Transferred from PEP   3.5    Freezing of Benefits  
      ARTICLE IV VESTING AND FORFEITURES   4.1    Fully Vested Deferral Accounts
        ARTICLE V DISTRIBUTIONS   5.1    Form and Timing of Distributions   5.2
   Procedures for Elections   5.3    Survivor Benefit   5.4    Cashout
Distributions   5.5    Prior to 1999   5.6    Payments of Pension and Survivor
Benefit Due to an Investment Grade Rating Change   5.7    Payment of Pension Due
to a Change of Control         ARTICLE VI AMENDMENT   6.1    Prior to a Change
of Control   6.2    After a Change of Control         ARTICLE VII TERMINATION  
      ARTICLE VIII ADMINISTRATION   8.1    Authority to Administer Plan   8.2
   Facility of Payment   8.3    Claims Procedure for Claims Made Prior to
January 1, 2002   8.4    Claims Procedure for Claims Made on and after January
1, 2002   8.5    Notices to Participants, Etc.   8.6    Notices to Benefit Trust
Committee         ARTICLE IX MISCELLANEOUS PROVISIONS   9.1    Expenses   9.2
   Indemnification and Exculpation   9.3    Funding   9.4    Corporate Action  
9.5    Interests not Transferable   9.6    Effect on Other Benefit Plans   9.7
   Legal Fees and Expenses   9.8    Deduction of Taxes from Amounts Payable  
9.9    Facility of Payment   9.10    Merger  



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont.)


9.11    Gender and Number   9.12    Invalidity of Certain Provisions   9.13
   Headings   9.14    Governing Law  



--------------------------------------------------------------------------------

PepsiAmericas, Inc. Supplemental Pension Plan


PepsiAmericas, Inc., effective January 1, 2001 ("Effective Date"), adopts and
restates the Pepsi-Cola General Bottlers, Inc. Supplemental Pension Plan
("Plan").


As amended and restated, (a) the Plan's new name will be the PepsiAmericas, Inc.
Supplemental Pension Plan; and (b) the Plan will represent a master plan for
adoption by participating employers to create a separate plan for its employees.


Effective January 1, 2001, the Plan is adopted only by PepsiAmericas, Inc. and
Pepsi-Cola General Bottlers, Inc. and its participating subsidiaries.


This plan is intended, with respect to each participating employer, to be an
unfunded, deferred compensation plan for a select group of management or highly
compensated employees, as described in sections 201(2), 301(a)(3), and 401(a)(1)
of the Employee Retirement Income Security Act of 1974 ("ERISA") and in part to
be an excess benefit plan described in section 3(36) of ERISA.


Effective as provided herein, the accruals of all benefits under this Plan are
ended December 31, 2001, except as otherwise provided herein.


--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS


      The following sections of this Article I provide basic definitions of
terms used throughout this Plan, and whenever used herein in a capitalized form,
except as otherwise expressly provided, the terms shall be deemed to have the
following meanings:


  1.1 "Actuarial Equivalent" means an amount equal in value to the benefit
replaced as determined (i) in accordance with the terms of the Pension Plan with
respect to the determination of any form of benefit other than a single sum, or
(ii) with respect to a single sum distribution, by: (A) using an assumed annual
discount rate equal to the weekly average, as of the last full week of the
fourth calendar month prior to the month containing the date the single sum will
be paid, of the Bond Buyer's Average of 20 Municipal Bonds, rounded to the
nearest 1/4%, as published weekly by the Federal Reserve Bank of St. Louis and
(B) assuming the payee lives for the duration of his life expectancy where such
life expectancy is calculated according to the UP94 Mortality Table.


  1.2 "Advance Election" means a Participant's election to receive his or her
Pension Benefit as a Single Lump Sum or an Installment Form of Payment, made in
compliance with the requirements of Section 5.2 of this Plan.


  1.3 "Appendix" means a written supplement attached to this Plan and made a
part hereof which has been added in accordance with the provisions of this Plan.


  1.4 "Beneficiary" means, with respect to the Survivor Benefit payable upon the
death of a Participant, any person designated by the Participant (actually or by
default) to receive any Death Benefit which is payable with respect to the death
of a Participant under the Pension Plan.


  1.5 "Benefit Trust Committee" means the Benefit Trust Committee appointed
pursuant to the terms of the Trust which will have the power to manage and
control the operation and administration of this Plan.


  1.6 "Board of Directors" means the board of directors of the Company or the
Parent.


  1.7 "Change of Control" means, determined separately for each Participating
Employer, an event which shall be deemed to have occurred if (i) there shall be
consummated (A) any consolidation or merger of the Parent, if one exists, or the
Participating Employer in which either the Parent or the Participating Employer,
respectively, is not the continuing or surviving corporation or pursuant to
which shares of the Parent's or the Participating Employer's common stock are
converted into cash, securities or other property, other than a merger in which
the holders of the Parent's or the Participating Employer's common stock,
respectively, immediately prior to the merger have substantially the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger, or (B) any sale, lease, exchange or other transfer (in one
transaction or in a series of related transactions) of all or substantially all
the assets of either the Parent or the Participating Employer, or (ii) the
shareholders of either the Parent or the Participating Employer shall approve
any plan or proposal for such corporation's liquidation or dissolution, or (iii)
any person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act, other than the Parent, Participating Employer or their subsidiaries, or any
employee benefit plan sponsored by the Parent, the Participating Employer or
their subsidiaries, shall become the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of either the Parent or the
Participating Employer representing twenty-five percent (25%) or more of the
combined voting power of the Parent's or the Participating Employer's,
respectively, then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, or (iv) at any time during a period
of two consecutive years, individuals who at the beginning of such period
constituted the board of directors of the Participating Employer shall cease for
any reason to constitute at least a majority thereof, unless the election or the
nomination for election by the Parent's or the Participating Employer's
shareholders, respectively, of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such two-year period; provided however,
notwithstanding (i), (ii), (iii) or (iv) above, the proposed transaction wherein
PepsiCo, Inc. would acquire a less than fifty percent (50%) interest in the
common stock of Whitman Corporation or its successor by merger shall not
constitute a "Change of Control."


  1.8 "Company" means PepsiAmericas, Inc. or any successor entity by operation
of law or any successor entity which affirmatively adopts the Plan, the Trust
and the obligations of PepsiAmericas, Inc. with respect to the Plan and the
Trust.


  1.9 "Compensation" means, with respect to each Participating Employer, for
purposes of computing the Pension Benefit, a Participant's "Compensation," as
defined in the Pension Plan. Notwithstanding the preceding sentence,
Compensation shall be determined


  (a) without regard to the Compensation Limit;


  (b) by including a Participant's MIC Award paid or payable during the Plan
Year (whether or not payment of all or a portion of the MIC Award is deferred by
the Participant to a later Plan Year) but will not include that portion of an
MIC Award plus earnings paid during the same Plan Year as a result of an earlier
election to defer payment of such portion of the MIC Award;


  (c) by including a Participant's LTIP Cash Account paid or payable during the
Plan Year (whether or not all or a portion of the LTIP Cash Account payment is
deferred by the Participant to a later Plan Year) but will not include that
portion of an LTIP Cash Account plus earnings paid during the same Plan Year as
a result of an earlier election to defer payment of such portion of the LTIP
Cash Account; and


  (d) by including Employee Savings Deferrals deferred during the Plan Year.


  1.10 "Compensation Committee" means the Compensation Committee of the Board of
Directors.


  1.11 "Compensation Limit" means the limitation on the amount of Compensation
which may be considered after application of Code section 401(a)(17).


  1.12 "Death Benefit" means a monthly (or single sum) benefit payable to a
Beneficiary and determined in accordance with the Pension Plan.


  1.13 "Designated Participant" means an individual on the list of Employees set
forth in an Appendix to the Pension Plan as not being an eligible employee for
the purpose of the Pension Plan.


  1.14 "Effective Date" means January 1, 2001.


  1.15 "Eligible Employee" means with respect to each Participating Employer for
a Plan Year regarding the Pension Benefit, each Employee who is a participant in
the Pension Plan.


  1.16 "Employee" means any person who is considered to be an employee of a
Participating Employer pursuant to the personnel policies of the Participating
Employer; and on and after a Change of Control, who renders services as a common
law employee to the Participating Employer.


  1.17 "Employee Savings Deferral" means the amount identified by the same term
in, and which the Participant has contributed to, the PepsiAmericas, Inc.
Supplemental Savings Plan for the Plan Year.


  1.18 "Employer" means a member of the same controlled group of corporations,
within the meaning of Section 414(b) and (c) of the Code, as the Company.


  1.19 "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.


  1.20 "Installment Form of Payment" means, with respect to his or her Single
Lump Sum form payment the Pension Benefit, the term of five (5) years over which
to pay such Single Lump Sum form of the Pension Benefit in annual installments
during the 5-year period, with each installment being equal to the amount
necessary to amortize such Single Lump Sum in five (5) equal installments using
an interest rate equal to the discount rate that was used in determining the
amount of the Single Sum Payment.


  1.21 "Internal Revenue Code" or "Code" means the Internal Revenue Code of
1986, as amended, any subsequent Internal Revenue Code and final Treasury
Regulations. If there is a subsequent Internal Revenue Code, any references
herein to Internal Revenue Code sections shall be deemed to refer to comparable
sections of any subsequent Internal Revenue Code.


  1.22 "Investment Grade Rating" means a rating either (a) at or above Baa3 by
Moody's Investors Service, Inc. or (b) at or above BBB by Standard & Poor's
Corporation, or the prevailing equivalent ratings at the time.



  1.23 "Long Term Incentive Plan" means the plan designated as such and adopted
by each Participating Employer.


  1.24 "LTIP Cash Account" means the vested account under the Long Term
Incentive Plan which is payable after the end of its vesting period and which
the Participant has not elected to have paid in the form of options to purchase
shares of PepsiAmericas, Inc. common stock.


  1.25 "Maximum Annual Benefit Limitation" means the limitation imposed by Code
section 415 on benefits payable by defined benefit pension plans qualified under
Code section 401(a) including application of the combination limitations of Code
section 415(e) to cause a further reduction, if any, of such benefits.


  1.26 "MIC Award" means the amount of award payable to a Participant under the
PepsiAmericas, Inc. Management Incentive Compensation Plan.


  1.27 "Notice Date" means the date established by the Benefit Trust Committee
as the deadline for it to receive an Advance Election or any other notification
with respect to an administrative matter in order to be effective under this
Plan.


  1.28 "Parent" means any person (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act), other than any employee benefit plan sponsored by
the Parent or a Participating Employer, (i) having directly or indirectly a
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Participating Employer representing twenty-five percent
(25%) or more of the combined voting power of the Participating Employer's then
outstanding securities ordinarily (and apart from rights accruing in special
circumstances) having the right to vote in the election of directors; and (ii)
with an Investment Grade Rating.


  1.29 "Participant" means an Eligible Employee who begins to participate in
this Plan after completing the eligibility requirements. An individual will
remain a Participant until the payment of his or her Pension Benefit, if any, is
completed (or made in a Single Lump Sum). A "Grandfathered Participant" means a
Participant who: (a) is an Employee on December 31, 2001; (b) has attained age
50 and has ten (10) years of Continuous Service under the Pension Plan as of
December 31, 2001, or who is Disabled under the Pension Plan on December 31,
2001; and (c) who is included on a list to be compiled under the Pension Plan as
of January 1, 2002.


  1.30 "Participating Employer" means PepsiAmericas, Inc. and Pepsi-Cola General
Bottlers, Inc.


  1.31 "Payment Date" means the date a Participant's Retirement Benefit, or if
applicable, a Beneficiary's Death Benefit, payable from the Pension Plan is
distributed or commences to be distributed.


  1.32 "Pension Benefit" means the monthly (or Single Lump Sum) Pension Benefit
payable under this Plan to a Participant.


  1.33 "Pension Plan" means the PepsiAmericas, Inc. Pension Plan for Salaried
Employees and any Successor Plan.


  1.34 "Plan" means the PepsiAmericas, Inc. Supplemental Pension Plan, as it may
be validly amended from time to time.


  1.35 "Plan Year" means the annual accounting period of this Plan which ends on
each December 31.


  1.36 "Retirement Benefit" means a monthly (or single sum) accrued benefit
payable under the Pension Plan.


  1.37 "Single Lump Sum" means the distribution of a Participant's total Pension
Benefit in an Actuarial Equivalent present value form of a single payment.


  1.38 "Spouse" means a person who is considered the Participant's Spouse under
the Pension Plan.


  1.39 "Successor Plan" means a tax-qualified, retirement plan described in
section 401(a) of the Code into which the assets and liabilities have been
merged or transferred in accordance with section 414(1) of the Code and section
208 of ERISA from the Pension Plan and which provides benefits, options,
features and rights, each comparable in material respects to those available in
the Pension Plan.


  1.40 "Survivor Benefit" means a monthly (or Single Lump Sum) benefit payable
to a Beneficiary and determined in accordance with this Plan.


  1.41 "Termination of Employment" occurs when a person ceases to be an Employee
as determined by the personnel policies of the Participating Employer; provided
however, transfer of employment from a Participating Employer, or from one
affiliate of a Participating Employer, to another affiliate of a Participating
Employer shall not constitute a Termination of Employment for purposes of this
Plan. If a person would cease to be an Employee because of a Change of Control,
solely for the purpose of this Plan, such person will not be considered to have
incurred a Termination of Employment if the person's successor employer, either
expressly or by operation of law, assumes the Plan and Trust, the obligations
and liabilities of the Plan and Trust with respect to such Participating
Employer, and agrees to the responsibilities of the such Participating Employer
under the Plan and Trust.


  1.42 "Trust" means the trust created by the PepsiAmericas, Inc. Benefit Trust
Agreement as it may be validly amended from time to time.


ARTICLE II

PARTICIPATION


  2.1 Eligibility. On or after the Effective Date:


  (a) Participant on the Effective Date. Each person who has a balance in his or
her Accounts as of the Effective Date shall be a Participant as of the Effective
Date.


  (b) Other Eligible Employee. Each other Eligible Employee will become a
Participant with respect to the Plan Year in which he or she becomes an Eligible
Employee; provided however, on or after January 1, 1999, a person who was an
Employee prior to becoming an Eligible Employee will become a Participant as of
the first day of the Plan Year commencing on or after the date he or she became
an Eligible Employee.


ARTICLE III

EXCESS RETIREMENT AND DEATH BENEFITS


  3.1 Amount of Pension Benefits. Effective on and after the Effective Date, a
Pension Benefit (reduced by the Actuarial Equivalent of any payments under
Section 5.6) will be paid under this Plan, commencing on the Payment Date and to
be paid in the same form as the Retirement Benefit elected by such Participant
under the Pension Plan, or if the Participant has not made such an election
under the Pension Plan, then in the automatic form of payment of the Retirement
Benefit, to a Participant in an annual amount payable monthly equal to the
amount by which (a) exceeds (b):


  (a) The amount of the annual Retirement Benefit the Participant would have
been entitled to receive under the Pension Plan (1) had the Pension Plan (and
any other plan referenced by the Pension Plan for the purpose of determining an
"Offset Benefit" as defined in the Pension Plan) not applied the Maximum Annual
Benefit Limitation in determining benefits payable from the Pension Plan; and,
if applicable, (2) had the Participant not been excluded from being an "Eligible
Employee" by being listed on an Appendix to the Pension Plan (and any other plan
referenced by the Pension Plan for the purpose of determining an "Offset
Benefit" as defined in the Pension Plan). For purposes of this Section 3.1(a),
the compensation used for determining a Retirement Benefit payable from the
Pension Plan (and any other plan referenced by the Pension Plan for the purpose
of determining an "Offset Benefit" as defined in the Pension Plan) shall mean
Compensation as defined in this Plan for a Plan Year.


  (b) The amount of the annual Retirement Benefit payable monthly which the
Participant is entitled to receive under the Pension Plan, if it were to
commence on the Payment Date and to be paid in the same form of payment as (a).


  3.2 Amount of Survivor Benefit. Effective on and after the Effective Date, a
Survivor Benefit (reduced to reflect the Actuarial Equivalent of any payments to
the Participant of the Beneficiary or to such Beneficiary under Section 5.6)
will be paid under this Plan, commencing on the Payment Date and paid in the
same form as the Death Benefit, to a Beneficiary of a deceased Participant in an
annual amount payable monthly equal to the amount by which (a) exceeds (b):


  (a) The amount of the annual Death Benefit the Beneficiary of a deceased
Participant would have been entitled to receive under the Pension Plan (1) had
the Pension Plan not applied the Maximum Annual Benefit Limitation in
determining benefits payable from the Pension Plan; and, if applicable, (2) had
the Participant not been excluded from being an "Eligible Employee" by being
listed on an Appendix to the Pension Plan. For purposes of this Section 5.2(a),
the compensation used for determining a Death Benefit payable from the Pension
Plan means Compensation as defined in this Plan for a Plan Year.


  (b) The amount of the annual Death Benefit payable monthly which the
Beneficiary of a deceased Participant is entitled to receive under the Pension
Plan commencing on the Payment Date and paid in the same form of payment as (a).


  3.3 Pre-Effective Date Benefits. Any Pension Benefit or Survivor Benefit
accrued by a Participant prior to the Effective Date, who is never an Eligible
Employee after the Effective Date, shall be determined and paid solely under the
terms of the ERP as it existed prior to the Effective Date.


  3.4 Benefits Transferred from PEP. Effective as of the Effective Date, this
Plan assumes, in Sections 3.1 and 3.2, the liabilities and obligations as of the
Effective Date, accrued by a Participant as of the Effective Date, under the
PepsiCo Pension Equalization Plan, but only if and to the extent there is a
transfer of liabilities and assets to the Pension Plan from the PepsiCo Salaried
Employees Retirement Plan prior to January 1, 2002, with respect to such
Participant.


  3.5 Freezing of Benefits. Notwithstanding anything in this Plan to the
contrary, a Participant's Pension Benefit or a Beneficiary's Survivor Benefit
shall be calculated by freezing each at their December 31, 2001 levels; provided
however, that the Pension Benefit and Survivor Benefit with respect to a
Participant who is a Grandfathered Participant shall be calculated by freezing
only the Compensation of such a Participant as of their December 31, 2001
levels.


ARTICLE IV

VESTING AND FORFEITURES


  4.1 Fully Vested Deferral Accounts.


       A Participant shall be fully vested and have a nonforfeitable right to
his or her Pension Benefit at the same time and to the same extent as the
Participant's Retirement Benefit is vested under the Pension Plan.


ARTICLE V

DISTRIBUTIONS


       Benefits payable under this Plan shall be paid in the form and time
prescribed below.


  5.1 Form and Timing of Distributions. This section shall govern the form and
timing of distributions of Pension Benefits that begin on or after the Effective
Date. Plan distributions that begin before the Effective Date shall be governed
by the prior terms of the ERP. The provisions of this Section 5.1 are in all
cases subject to the cashout rules set forth in Section 5.4.


  (a) No Advance Election: This subsection shall apply to a Participant who does
not have an Advance Election in effect as of the close of business on the day
before his or her Termination of Employment and for whom Sections 5.6 and 5.7 do
not apply. Subject to the next sentence, a Participant described in this
subsection shall be paid his or her Pension Benefit in the same form and at the
same time as he or she is paid his or her Retirement Benefit under the Pension
Plan (disregarding that portion of the Retirement Benefit paid in a Single Lump
Sum). If a Participant's Payment Date occurs while he or she is still an
employee of the Participating Employer (because of the time of payment
provisions in Code Section 401(a)(9)), payment under the Plan shall not begin
until the first of the month next following the Participant's Termination of
Employment and the form of payment under this Plan shall remain the Installment
Form of Payment for fifteen (15) years.


  (b) Advance Election in Effect: This subsection shall apply to a Participant:
(i) who has an Advance Election in effect as of the close of business on the day
before his or her Termination of Employment, (ii) whose Termination of
Employment is after the Effective Date, and (iii) if Sections 5.6 or 5.7 do not
apply. To be in effect, an Advance Election must meet the advance receipt and
other requirements of Section 5.2.


  (1) Lump Sum Election: If a Participant covered by this subsection has an
Advance Election to receive a Single Lump Sum in effect as of the close of
business on the day before his or her Termination of Employment, the
Participant's Pension Benefit under the Plan shall be paid as a Single Lump Sum
as of the first of the month coincident with or next following his or her
Termination of Employment.


  (2) Installment Election: If a Participant covered by this subsection has an
Advance Election to receive an Installment Form of Payment in effect as of the
close of business on the day before his or her Termination of Employment, the
Participant's Pension Benefit under the Plan shall be paid in an Installment
Form of Payment beginning on the first of the month coincident with or next
following his or her Termination of Employment.


  5.2 Procedures for Elections. This section sets forth the procedures for
making Advance Elections.


  (a) In General: To qualify as an Advance Election for purposes of Section 5.1,
an election must be made in writing, on the form designated by the Benefit Trust
Committee, and must be signed by the Participant. These requirements also apply
to any revocations of such elections. Spousal consent is not required for any
election (or revocation of election) under the Plan.


  (b) Advance Election: To qualify as an Advance Election, an election must be
made on or after the Effective Date, and meet the following requirements:


  (1) Election: The Participant shall designate on the Advance Election form
whether the Participant elects to take his Retirement Benefit in the form of an
Installment Form of Payment or a Single Lump Sum.


  (2) Receipt by Benefit Trust Committee: The Advance Election must be received
by the Benefit Trust Committee before the start of the calendar year containing
the Participant's Termination of Employment, and at least six (6) months before
the Termination of Employment. An election that meets the foregoing requirements
shall remain effective until it is changed or revoked.


  (3) Change or Revocation of Election: A Participant may change an Advance
Election by filing a new Election that meets the foregoing requirements. A
Participant may revoke an Advance Election only by filing a revocation that is
received by the Benefit Trust Committee before the start of the calendar year
containing the Participant's Termination of Employment, and at least six (6)
months before the Termination of Employment.


       Any Advance Election by a Participant shall be void if the Participant is
not entitled to a Pension Benefit.


  5.3 Survivor Benefit. This section shall govern the form and timing of
distributions of Survivor Benefits that begin on or after the Effective Date.
Plan distributions that begin before the Effective Date shall be governed by the
prior terms of the ERP. The provisions of this Section 5.3 are in all cases
subject to the cashout rules set forth in Section 5.4. The Survivor Benefit
payable to the Beneficiary of a Participant who is entitled to a Pension Benefit
and who dies on or after the Participant's Payment Date shall be in the form
selected by the Participant commencing as of such Payment Date. Where a
Participant who is entitled to a Pension Benefit dies prior to his Payment Date,
the form of payment of his or her Spouse's Survivor Benefit shall be the same as
the form of payment of any Death Benefit payable under the Pension Plan.


  5.4 Cashout Distributions.


  (a) Distribution of Participant's Pension Benefit: If at a Participant's
Termination of Employment, the Single Lump Sum value of the Participant's
Pension Benefit is equal to or less than $20,000, the Benefit Trust Committee
shall distribute to the Participant such Single Lump Sum value.


  (b) Distribution of Pre-Retirement Spouse's Survivor Benefit: If at the
Participant's date of death, the Single Lump Sum value of the Beneficiary's
Survivor Benefit to be paid is equal to or less than $20,000, the Benefit Trust
Committee shall distribute to the Beneficiary such Single Lump Sum.


  Any Single Lump Sum distributed under this section shall be in lieu of the
Pension Benefit or Survivor Benefit that otherwise would be distributable to the
Participant or Beneficiary hereunder.


  5.5 Prior to 1999. The timing and form of payment of a Pension Benefit or
Survivor Benefit with respect to a Participant or Beneficiary as of any date of
determination prior to the Effective Date, shall be determined by the terms and
provisions of the ERP as of such date.


  5.6 Payments of Pension and Survivor Benefit Due to an Investment Grade Rating
Change. Notwithstanding Sections 5.1 or 5.3, the following shall apply:


  (a) Pension Benefit Prior to Payment Date. If, prior to a Change of Control or
more than three (3) years after a Change of Control, either (1) the
Participating Employer or (2) the Parent, is rated below an Investment Grade
Rating and the Participant's Payment Date has not occurred, then on such date of
rating below Investment Grade Rating, and on each December 31 after such date
and prior to the date the Participating Employer and the Parent both have an
Investment Grade Rating, a single sum payment shall be made immediately to such
Participant of the amount by which the Actuarial Equivalent of (1) exceeds the
sum of (2) plus (3):


  (1) the amount determined in Section 3.1(a) based upon the assumption that (A)
the Participant has a nonforfeitable right to his Retirement Benefit from the
Pension Plan, (B) the Participant incurs a Termination of Employment as of the
date of determination, and (C) the Retirement Benefit payable from the Pension
Plan would commence upon the earliest date of payment allowed under the Pension
Plan immediately following such Termination of Employment.


  (2) the Actuarial Equivalent of the amount determined in Section 3.1(b) based
upon the same assumptions as those in Section 5.6(a)(1).


  (3) the Actuarial Equivalent of amounts paid to such Participant based on any
prior determination date pursuant to Section 5. 6(a)( 1).


  (b) Pension Benefit After Payment Date. On or after the Payment Date of a
Participant's Pension Benefit, if either (1) the Participating Employer or (2)
the Parent is rated below an Investment Grade Rating, then a Single Lump Sum
payment of such unpaid Pension Benefit shall be made immediately to such
Participant.


  (c) Survivor Benefit. If either (1) the Participating Employer or (2) the
Parent is rated below an Investment Grade Rating, then a Beneficiary who is
receiving, or would as of such date otherwise be eligible to commence to receive
a Survivor Benefit shall be paid immediately an Single Lump Sum payment of such
unpaid Survivor Benefit.


  5.7 Payment of Pension Due to a Change of Control. On and after a Change of
Control involving the Parent or a Participating Employer and notwithstanding
Sections 5.1 or 5.3, the following shall apply:


  (a) Termination of Employment. Upon Termination of Employment of a Participant
within three (3) years following a Change of Control, a single sum payment shall
be made immediately to such Participant of the amount by which the Actuarial
Equivalent of (1) exceeds (2) plus (3):


  (1) the amount determined in Section 3.1(a) based upon the assumption that (A)
the Participant has a nonforfeitable right to his Retirement Benefit from the
Pension Plan, (B) the Participant's early Retirement Benefit under the Pension
Plan is determined using the Table of reduction factors that would have been
available to such Participant had he or she not incurred a Termination of
Employment until the third (3rd) anniversary of the Change of Control date and
based upon the Participant's age as of the Payment Date, and (C) the Retirement
Benefit payable from the Pension Plan would commence upon the earliest date of
payment allowed under the Pension Plan.


  (2) the Actuarial Equivalent of the amount determined in Section 3.1(b) based
upon the same assumptions as those in Section 5.7(a)(1) except (A).


  (3) the Actuarial Equivalent of any amounts previously paid to the Participant
under Section 5.6.


  (b) Investment Grade Rating Within Three Years. If, within three (3) years
following a Change of Control, either (1) the Participating Employer or (2) the
Parent, if any, is rated below an Investment Grade Rating, then a Single Lump
Sum payment shall be made immediately to such Participant of an amount
determined in Section 5.7(a) hereof as if such Participant had incurred a
Termination of Employment as of such date the rating drops below an Investment
Grade Rating.


ARTICLE VI

AMENDMENT


  6.1 Prior to a Change of Control. The Company reserves the right to amend this
Plan with respect to the Pension Benefit (or Survivor Benefit) accrued as a
liability of each Participating Employer from time to time by action of the
Board of Directors, but without the written consent of each Participant and
Beneficiary of a deceased Participant, no such action may reduce or relieve the
Participating Employer of any obligation with respect to any Pension Benefit (or
Survivor Benefit) accrued by such Participant (or Beneficiary) as of the date of
such amendment, except to the extent such amendment is required by written
opinion of counsel to the Company to avoid recognition of income by a
Participant or Beneficiary subject to federal income taxation.


  6.2 After a Change of Control. This Plan may not be amended with respect to
the Pension Benefit (or Survivor Benefit) accrued as a liability of each
Participating Employer maintained by a Participating Employer following a Change
of Control for that Participating Employer without the consent of affected
Participants of such Participating Employer; however, this Section 6.2 will not
apply to the Pension Benefit (or Survivor Benefit) accrued as a liability by
Participating Employers not involved in a Change of Control.


ARTICLE VII

TERMINATION


       The Company, by action of the Board of Directors, reserves the right to
terminate this Plan with respect to the Pension Benefit (or Survivor Benefit)
accrued as a liability of each Participating Employer, provided the
Participating Employer pays to each Participant and Beneficiary, on such date of
termination of this Plan, the Single Lump Sum value of a Participant's unpaid
Pension Benefit (or of a Beneficiary's unpaid Survivor Benefit) as of the date
of termination shall be paid as soon as administratively possible; provided
however, for this purpose a Participant's Pension Benefit shall be equal to the
amount by which the Actuarial Equivalent of (1) exceeds (2) plus (3):


  (1) the amount determined in Section 3.1(a) based upon the assumption that (A)
the Participant has a nonforfeitable right to his Retirement Benefit from the
Pension Plan, (B) the Participant's early Retirement Benefit under the Pension
Plan is determined using the Table of reduction factors that would have been
available to such Participant had he or she not incurred a Termination of
Employment until the day preceding his or her sixty-fifth (65th) birthday and
based upon the Participant's age as of the Payment Date, and (C) benefits
payable from the Pension Plan would commence upon the earliest date of payment
allowed under the Pension Plan.


  (2) the Actuarial Equivalent of the amount determined in Section 3.1(b) based
upon the same assumptions as those in subsection (a)( 1) above except (A).


  (3) the Actuarial Equivalent of any amounts previously paid to the Participant
under Section 5.6.


ARTICLE VIII

ADMINISTRATION


  8.1 Authority to Administer Plan. The Plan shall be administered by the
Benefit Trust Committee, which shall have the authority to interpret the Plan
and issue such regulations as it deems appropriate. The Benefit Trust Committee
shall maintain Plan records and make benefit calculations, and may rely upon
information furnished it by the Participant in writing, including the
Participant's current mailing address, age and marital status. The Benefit Trust
Committee's interpretations, determinations, regulations and calculations shall
be final and binding on all persons and parties concerned.


  8.2 Facility of Payment. Whenever, in the Benefit Trust Committee's opinion, a
person entitled to receive any payment of a benefit or installment thereof
hereunder is under a legal disability or is incapacitated in any way so as to be
unable to manage his or her financial affairs, the Benefit Trust Committee may
make payments to such person or to the legal representative of such person for
his or her benefit, or the Benefit Trust Committee may apply the payment for the
benefit of such person in such manner as it considers advisable. Any payment of
a benefit or installment thereof in accordance with the provisions of this
section shall be a complete discharge of any liability for the making of such
payment under the provisions of the Plan.


  8.3 Claims Procedure for Claims Made Prior to January 1, 2002.


  (a) Initial Review of Claim. If any individual believes that he has improperly
been excluded from participation in the Plan, or if a Participant believes he is
entitled to benefits in an amount greater than those which he is receiving or
has received, he may file a claim with the Benefit Trust Committee. Such a claim
will be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed, and the address of the claimant. The Benefit Trust
Committee will review the claim and, unless special circumstances require an
extension of time, within 90 days after receipt of the claim, mail written
notice by registered or certified mail to the claimant of the decision with
respect to the claim. If special circumstances require an extension of time, the
claimant will be so advised in writing mailed within the initial 90-day period
and in no event will such an extension exceed 90 days. The notice of the
decision with respect to the claim will be written in a manner calculated to be
understood by the claimant and, if the claim is wholly or partially denied, set
forth the specific reasons for the denial, specific references to the pertinent
Plan provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and an explanation
of the claim review procedure under the Plan, including a notice that: (i) the
claimant or his or her duly authorized representative may request a review of
the denial in accordance with the procedures set forth in subsection (b) of this
Section, (ii) the claimant may have reasonable access to pertinent documents,
and (iii) the claimant may submit comments in writing to the Benefit Trust
Committee.


  (b) Appeal of Claim. Within 60 days after notice of the denial has been
received by the claimant, the claimant or his or her duly authorized
representative may request a review of the denial by the Benefit Trust Committee
by filing with the Benefit Trust Committee, a written request for such review.
If a request is so filed, review of the denial will be made by the Benefit Trust
Committee within 60 days after receipt of such request, unless special
circumstances require an extension of time, and the claimant will be given
written notice of the resulting final decision. If special circumstances require
an extension of time, the claimant will be so advised in writing mailed within
the initial 60-day period and in no event will an extension exceed 60 days. The
notice of the Benefit Trust Committee's final decision will include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based and will be written in a manner
calculated to be understood by the claimant.


  8.4 Claims Procedure for Claims Made on and after January 1, 2002.


  (a) Definitions. For purposes of this Section 8.4, the following words or
phrases in quotes when capitalized will have the meaning set forth below:


  (1) "Adverse Benefit Determination" means a denial, reduction or the
termination of, or a failure to provide or make payment (in whole or in part)
with respect to a Claim for a benefit, including any such denial, reduction,
termination, or failure to provide or make payment that is based on a
determination of a Participant's or Beneficiary's eligibility to participate in
the Plan.


  (2) "Claim" means a request for a benefit or eligibility to participate in the
Plan, made by a Claimant in accordance with the Plan's procedures for filing
Claims, as described in this Section 8.4.


  (3) "Claimant" is defined in Section 8.4(b)(2).


  (4) "Notice" or "Notification" means the delivery or furnishing of information
to an individual in a manner that satisfies applicable Department of Labor
regulations with respect to material required to be furnished or made available
to an individual.


  (5) "Relevant Documents" include documents, records or other information with
respect to a Claim that:


  (A) were relied upon by the Benefit Trust Committee in making the benefit
determination


  (B) were submitted to, considered by or generated for, the Benefit Trust
Committee in the course of making the benefit determination, without regard to
whether such documents, records or other information were relied upon by the
Benefit Trust Committee in making the benefit determination;


  (C) demonstrate compliance with administrative processes and safeguards
required in making the benefit determination; or


  (D) constitute a statement of policy or guidance with respect to the Plan
concerning the denied benefit for the Participant's circumstances, without
regard to whether such advice was relied upon by the Benefit Trust Committee in
making the benefit determination.


  (b) Procedure for Filing a Claim. In order for a communication from a Claimant
to constitute a valid Claim, it must satisfy the following paragraphs (1) and
(2) of this paragraph (b).


  (1) Any Claim submitted by a Claimant must be in writing on the appropriate
Claim form (or in such other manner acceptable to the Benefit Trust Committee)
and delivered, along with any supporting comments, documents, records and other
information, to the Benefit Trust Committee in person, or by mail postage paid,
to the address for the Benefit Trust Committee provided in the Summary Plan
Description.


  (2) Claims and appeals of denied Claims may be pursued by a Participant or an
authorized representative of the Participant (each of whom will be referred to
in this section as a "Claimant"). However, the Benefit Trust Committee may
establish reasonable procedures for determining whether an individual has been
authorized to act on behalf of a Participant.


  (c) Initial Claim Review. The initial Claim review will be conducted by the
Benefit Trust Committee, with or without the presence of the Claimant, as
determined by the Benefit Trust Committee in its discretion. The Benefit Trust
Committee will consider the applicable terms and provisions of the Plan and
amendments to the Plan, information and evidence that is presented by the
Claimant and any other information it deems relevant. In reviewing the Claim,
the Benefit Trust Committee will also consider and be consistent with prior
determinations of Claims from other Claimants who were similarly situated and
which have been processed through the Plan's claims and appeals procedures
within the past 24 months.


  (d) Initial Benefit Determination.


  (1) The Benefit Trust Committee will notify the Claimant of the Benefit Trust
Committee's determination within a reasonable period of time, but in any event
(except as described in paragraph (2) below) within 90 days after receipt of the
Claim by the Benefit Trust Committee.


  (2) The Benefit Trust Committee may extend the period for making the benefit
determination by 90 days if it determines that such an extension is necessary
due to matters beyond the control of the Plan and if it notifies the Claimant,
prior to the expiration of the initial-90 day period, of circumstances requiring
the extension of time and the date by which the Benefit Trust Committee expects
to render a decision.


  (e) Manner and Content of Notification of Adverse Benefit Determination.


  (1) The Benefit Trust Committee will provide a Claimant with written or
electronic Notice of any Adverse Benefit Determination, in accordance with
applicable Department of Labor regulations.


  (2) The Notification will set forth in a manner calculated to be understood by
the Claimant:


  (A) The specific reason or reasons for the Adverse Benefit Determination;


  (B) Reference to the specific provision(s) of the Plan on which the
determination is based;


  (C) Description of any additional material or information necessary for the
Claimant to perfect the Claim and an explanation of why such material or
information is necessary; and


  (D) A description of the Plan's review procedures and the time limits
applicable to such procedures, including a statement of the Claimant's right to
bring a civil action under Section 502(a) of ERISA following an Adverse Benefit
Determination on review.


  (f) Procedure for Filing a Review of an Adverse Benefit Determination.


  (1) Any appeal of an Adverse Benefit Determination by a Claimant must be
brought to the Benefit Trust Committee within 60 days after receipt of the
Notice of the Adverse Benefit Determination. Failure to appeal within such
60-day period will be deemed to be a failure to exhaust all administrative
remedies under the Plan. The appeal must be in writing utilizing the appropriate
form provided by the Benefit Trust Committee (or in such other manner acceptable
to the Benefit Trust Committee); provided, however, that if the Benefit Trust
Committee does not provide the appropriate form, no particular form is required
to be utilized by the Participant. The appeal must be filed with the Benefit
Trust Committee at the address listed in the Summary Plan Description.


  (2) A Claimant will have the opportunity to submit written comments,
documents, records and other information relating to the Claim.


  (g) Review Procedures for Adverse Benefit Determinations.


  (1) The Benefit Trust Committee will provide a review that takes into account
all comments, documents, records and other information submitted by the Claimant
without regard to whether such information was submitted or considered in the
initial benefit determination.


  (2) The Claimant will be provided, upon request and free of charge, reasonable
access to and copies of all Relevant Documents.


  (3) The review procedure may not require more than two levels of appeals of an
Adverse Benefit Determination.


  (h) Timing and Notification of Benefit Determination on Review. The Benefit
Trust Committee will notify the Claimant within a reasonable period of time, but
in any event within 60 days after the Claimant's request for review, unless the
Benefit Trust Committee determines that special circumstances require an
extension of time for processing the review of the Adverse Benefit
Determination. If the Benefit Trust Committee determines that an extension is
required, written Notice will be furnished to the Claimant prior to the end of
the initial 60-day period indicating the special circumstances requiring an
extension of time and the date by which the Benefit Trust Committee expects to
render the determination on review, which in any event will be within 60 days
from the end of the initial 60-day period. If such an extension is necessary due
to a failure of the Claimant to submit the information necessary to decide the
Claim, the period in which the Benefit Trust Committee is required to make a
decision will be tolled from the date on which the notification is sent to the
Claimant until the Claimant adequately responds to the request for additional
information.


  (i) Manner and Content of Notification of Benefit Determination on Review.


  (1) The Benefit Trust Committee will provide a written or electronic Notice of
the Plan's benefit determination on review, in accordance with applicable
Department of Labor regulations.


  (2) The Notification will set forth:


  (A) The specific reason or reasons for the Adverse Benefit Determination;


  (B) Reference to the specific provision(s) of the Plan on which the
determination is based;


  (C) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all Relevant Documents; and


  (D) A statement of the Claimant's right to bring a civil action under Section
502(a) of ERISA following an Adverse Benefit Determination on review.


  (j) Statute of Limitations. No cause of action may be brought by a Claimant
who has received an Adverse Benefit Determination later than two years following
the date of such Adverse Benefit Determination.


  8.5 Notices to Participants, Etc. Any notice, report or statement given, made,
delivered or transmitted to a Participant or any other person entitled to or
claiming benefits under the Plan will be deemed to have been duly given, made or
transmitted when sent via messenger, delivery service, facsimile or mailed by
first class mail with postage prepaid and addressed to the Participant or such
person at the address last appearing on the records of the Benefit Trust
Committee. A Participant or other person may record any change of his or her
address from time to time by following the procedures established by the Benefit
Trust Committee.


  8.6 Notices to Benefit Trust Committee. Any written direction, notice or other
communication from Participants or any other person entitled to or claiming
benefits under the Plan to the Benefit Trust Committee will be deemed to have
been duly given, made or transmitted either when delivered to such location as
will be specified upon the forms prescribed by the Benefit Trust Committee for
the giving of such direction, notice or other communication or when otherwise
received by the Benefit Trust Committee.


ARTICLE IX

MISCELLANEOUS PROVISIONS


  9.1 Expenses. The expenses of administering this Plan shall be borne by each
Participating Employer, as determined by the Benefit Trust Committee.


  9.2 Indemnification and Exculpation. The members of the Benefit Trust
Committee, its agents and officers, directors and employees of the Company and
each Participating Employer shall be indemnified and held harmless by each
Participating Employer against and from any and all loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by them in connection
with or resulting from any claim, action, suit, or proceeding to which they may
be a party or in which they may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
them in settlement (with the Participating Employer's written approval) or paid
by them in satisfaction of a judgment in any such action, suit, or proceeding.
The foregoing provision shall not be applicable to any person if the loss, cost,
liability, or expense is due to such person's gross negligence or willful
misconduct.


  9.3 Funding. While all benefits payable under this Plan with respect to
Participants of a Participating Employer constitute general corporate
obligations, the Company may establish a separate irrevocable grantor trust for
the benefit of all Participants, which trust shall be subject to the claims of
the general creditors of each Participating Employer in the event of such
corporation's insolvency, to be used as a reserve for the discharge of that
Participating Employer's obligations under this Plan to its Participants. Any
payments made to a Participant under the separate trust for his or her benefit
shall reduce dollar for dollar the amount payable to the Participant from the
general assets of the Participating Employer. The amounts payable under this
Plan shall be reflected on the accounting records of the Participating Employer
with respect to its Participants but shall not be construed to create or require
the creation of a trust, custodial, or escrow account, except as described above
in this Section. No Participant (or Beneficiary of a Participant) shall have any
right, title, or interest whatever in or to any investment reserves, accounts,
or funds that the Participating Employer may purchase, establish, or accumulate
to aid in providing benefits under this Plan. Nothing contained in this Plan,
and no action taken pursuant to its provisions, shall create a trust or
fiduciary relationship of any kind between the Company, a Participating
Employer, the Parent or Compensation Committee and a Participant, Beneficiary or
any other person. Neither a Participant nor Beneficiary shall acquire any
interest greater than that of an unsecured, general creditor. Neither the
Company, the Parent nor another Participating Employer will have any liability
for the Pension Benefit (or Survivor Benefit) of a Participant of a different
Participating Employer, nor will the assets of any trust held for the benefit of
the Company or another Participating Employer be used to pay the Pension Benefit
(or Survivor Benefit) of a Participant of a different Participating Employer.


  9.4 Corporate Action. Any action required of or permitted by the Company under
this Plan shall be by resolution of its Board of Directors, the Compensation
Committee or any person or persons authorized by resolution of such Compensation
Committee.


  9.5 Interests not Transferable. Amounts payable under the Plan or the right to
receive future benefits under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder, including any assignment or alienation in connection with a divorce,
separation, child support or similar arrangement, shall be null and void and not
binding on a Participating Employer. A Participating Employer shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits hereunder.


  9.6 Effect on Other Benefit Plans. Amounts credited or paid under this Plan
shall not be considered to be compensation for the purposes of a qualified
pension plan maintained by the Company, the Parent or any Participating
Employer. The treatment of such amounts under other employee benefits plans
shall be determined pursuant to the provisions of such plans.


  9.7 Legal Fees and Expenses. After a Change of Control, the Participating
Employer involved in the Change of Control shall pay all reasonable legal fees
and expenses which the Participant or a Beneficiary may incur as a result of the
Participating Employer's contesting the validity, enforceability or the
Participant's interpretation of, or determinations made under, this Plan or the
Trust with respect to Pension Benefits (or Survivor Benefits) of that
Participating Employer.


  9.8 Deduction of Taxes from Amounts Payable.


  (a) Distribution. The Participating Employer shall deduct from the amount to
be distributed such amount as the Participating Employer, in its sole
discretion, deems proper to protect the Participating Employer against liability
for the payment of death, succession, inheritance, income, or other taxes, and
out of money so deducted, the Participating Employer may discharge any such
liability and pay the amount remaining to the Participant, the Beneficiary or
the deceased Participant's estate, as the case may be.


  (b) Withholding. The Participating Employer may withhold whatever taxes
(including FICA, state or federal taxes) it, in its sole discretion, deems
proper to protect the Participating Employer against liability for the payment
of such withholding taxes and out of the money so deducted, the Participating
Employer may discharge any such liability. Withholding for this purpose may come
from any wages due to the Participant, or if none, from the Participant's
Pension Benefit hereunder.


  9.9 Facility of Payment. If a Participant or Beneficiary is declared an
incompetent or is a minor and a conservator, guardian, or other person legally
charged with his or her care has been appointed, any benefits to which such
Participant or Beneficiary is entitled shall be payable to such conservator,
guardian, or other person legally charged with his or her care. The decision of
the Benefit Trust Committee in such matters shall be final, binding, and
conclusive upon the Company, Participating Employer and upon each Participant,
Beneficiary, and every other person or party interested or concerned. The
Company, Participating Employer and the Benefit Trust Committee shall not be
under any duty to see to the proper application of such payments.


  9.10 Merger. This Plan shall be binding and enforceable with respect to the
obligation of each Participating Employer against any successor to such
Participating Employer by operation of law or by express assumption of the Plan,
and such successor shall be substituted hereunder for the Participating
Employer.


  9.11 Gender and Number. Except when the context indicates to the contrary,
when used herein, masculine terms shall be deemed to include the feminine, and
singular the plural.


  9.12 Invalidity of Certain Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and this Plan shall be construed and enforced
as if such provisions, to the extent invalid or unenforceable, had not been
included.


  9.13 Headings. The headings or articles are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.


  9.14 Governing Law. This Plan shall be governed by the laws of the State of
Delaware.
